[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Motion for Summary Judgment is hereby denied. There are numerous conflicts between the claims of the parties as to when things occurred in the bankruptcy court and the effect of those occurrences. This is further confused by the fact that the defendant Morton, whose bankruptcy gave rise to the arguments of its effect, apparently was not even a party to this action during the key period involved.
The case was withdrawn as to Morton on June 7, 1991. The complaint was amended on August 14, 1991, which amended complaint did not include Morton. However, on October 22, 1991, CT Page 10077 Morton filed a motion to be made a party defendant in which he expressly waived his right to service of process. Morton's motion was granted on November 18, 1991. On October 15, 1992, the plaintiffs filed an amendment to their August 14, 1991 complaint which amendment made Morton a defendant to the action in accordance with the court's order of November 18, 1991. There is a question as to whether Mr. Morton was even a party to the action at the period that the parties claim as key times, due to the action in the bankruptcy court.
Neither party has addressed this issue, and under the status of the pleadings and the conflicting claims made by the parties as to what and when things occurred in the bankruptcy court, the court believes the motion for Summary Judgment should be denied and the issue of ownership determined through a trial. At that time all the pertinent facts can be established and the law carefully and thoughtfully researched by the parties.
Accordingly, the Motion for Summary Judgment is hereby denied.
Shaughnessy, J.